                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF IOWA
                                    EASTERN DIVISION


KAREN FUENTES,                                  )
                                                )
       Plaintiff,                               )   No. 21-cv-1010-KEM
                                                )
       v.                                       )   DEFENDANT AGRI-STAR’S
                                                )   ANSWER AND DEFENSES
AGRI-STAR MEAT AND POULTRY, LLC,                )
                                                )
       Defendant.                               )


                Defendant Agri-Star Meat and Poultry, LLC (“Agri-Star”) states the following for

its Answer and Defenses to Plaintiff’s Petition and Jury Demand as follows:

                                   AGRI-STAR’S ANSWER

             1.      This is an action under and pursuant to the Iowa Civil Rights Act, Iowa
Code Chapter 216, Title VII of the Civil Rights Act (beginning at 42 U.S.C. 2000(e)), and
common law tort.

                ANSWER:       Paragraph 1 contains a characterization of Plaintiff’s claims to

which no response is required. To the extent a response is deemed required, Agri-Star

states the Iowa Civil Rights Act, Iowa Code Chapter 216, Title VII of the Civil Rights Act

(beginning at 42 U.S.C. 2000(e)) speak for themselves and denies the remaining allegations

of Paragraph 1.

               2.     Under Iowa Code Chapter 216.6, and Title VII, Plaintiff is protected from
discriminatory practices based on her race, national origin, and gender.

                ANSWER:       Paragraph 2 contains a characterization of Plaintiff’s claims to

which no response is required. To the extent a response is deemed required, Agri-Star




{03071554.DOCX}
            Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 1 of 11
states that Iowa Code Chapter 216.6 and Title VII of the Civil Rights Act speak for

themselves and denies the remaining allegations of Paragraph 2.

                                             VENUE

             3.     The unlawful practices and conduct descried below were committed in
Allamakee County, Iowa.

               ANSWER:        Agri-Star states it is registered to conduct business in Iowa and

is regularly conducting business in Allamakee County, Iowa. Agri-Star further states that

Plaintiff was an employee of Agri-Star at its facility in Allamakee County, IA. Agri-Star

denies the remaining allegations of Paragraph 3.

                                            PARTIES

                4.      At all times material to this complaint, Plaintiff Karen Fuentes was a
citizen and resident of Allamakee County, Iowa, and was an employee of Agri Star.

               ANSWER:        Admitted upon information and belief.

               5.      At all times material to this complaint, Agri Star was a business registered
to conduct business in Iowa and regularly conducting business in Allamakee County, Iowa.

               ANSWER:        Admitted.

                              PROCEDURAL REQUIREMENTS

              6.     On or about June 15, 2020, within three hundred (300) days of the acts of
which she complains, Plaintiff filed charges of discrimination and harassment with the Iowa
Civil Rights Commission against the above-named Defendant. See attachment 1 (file-stamped
cover page from ICRC).

               ANSWER:        Agri-Star states that Attachment 1 to Plaintiff’s Petition speaks

for itself, and denies the remaining allegations of Paragraph 6.

                 7.      The EEOC closed its file on the case on Feb. 11, 2021, and mailed Fuentes
a Notice of her Suit rights the same day, advising her that she had ninety days from receipt of the
letter to file her lawsuit. This Petition is filed within 90 days of her receipt of the EEOC letter.
See attachment 2.


{03071554.DOCX}                     2
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 2 of 11
               ANSWER:        Agri-Star states that the EEOC closed its case file on or about

February 11, 2021. Agri-Star further states that Attachment 2 to Plaintiff’s Petition speaks

for itself, and denies the remaining allegations of Paragraph 7.

              8.       The acts leading to Plaintiff’s additional tort claims occurred from Jan. to
June of 2020, within the two years preceding this petition.

               ANSWER:        Paragraph 8 contains a characterization of Plaintiff’s claims to

which no response is required. To the extent a response is deemed required, Agri-Star

denies the allegations of Paragraph 8.

                                  FACTUAL BACKGROUND

              9.      Plaintiff, Karen Fuentes, is a Guatemalan female, legally authorized to
work in the United States by the U.S. Department of Homeland Security, and as such is protected
from discriminatory practices by state and federal laws.

               ANSWER:        Admitted upon information and belief.

               10.     Plaintiff, Fuentes, began working for Defendant Agri Star in Jan. of 2020.

               ANSWER:        Admitted.

             11.     Fuentes’ immediate supervisor was Amber Santoyo, who at all times was
employed by Agri Star.

               ANSWER:        Admitted.

               12.   Santoyo made comments about workers, including Fuentes, speaking
Spanish, such as “You do not speak English, go back to Guatemala.” She would also call them
“Stupid Hispanics.”

               ANSWER:        Denied.

               13.     At one point, Fuentes told supervisor Amber Santoyo that Fuentes could
not do the heavy labor that she was assigned, at which point, Santoyo responded that “You came
to the United States to work, not cry.” Fuentes took Santoyo’s statement to indicate that she
intended to give non-U.S. citizens harder assignments.



{03071554.DOCX}                     3
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 3 of 11
               ANSWER:        Denied.

               14.   Fuentes observed Santoyo allow male employees more privileges, receive
fewer reprimands, while at the same time, Santoyo would yell at female employees, and even
called Fuentes a “whore.”

               ANSWER:        Denied.

               15.    Fuentes observed Santoyo assign her and other Hispanic employees heavy
labor or assignments that they were not trained to perform. If the employee could not do the
work, Santoyo would send them home, and give them “attendance” points, resulting in disparate
treatment of those female and Hispanic employees who had intentionally been assigned duties
the company knew they could not perform or were not trained to perform.

               ANSWER:        Denied.

               16.    For example, Fuentes was assigned certain jobs that required cutting
poultry, and she had not been properly trained or certified to perform that job. In addition, the
company did not maintain proper safety equipment, such as gloves, leading to Fuentes injuring
her hand.

               ANSWER:        Denied.

               17.     Santoyo would falsely accuse Fuentes of inappropriate conduct, up to and
including a physical assault.

               ANSWER:        Denied.

             18.     It was well-known within Agri Star that many employees were
undocumented, working with fake papers under aliases in order to avoid detection through the
company’s E-verify program.

               ANSWER:        Denied.

              19.     Fuentes complained of the company promoting undocumented immigrants
working with false papers instead of her.

               ANSWER:        Agri-Star states that Fuentes made a complaint, but denies the

merits of any allegations purported by Fuentes. Agri-Star denies the remaining allegations

of Paragraph 19.




{03071554.DOCX}                     4
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 4 of 11
               20.    Fuentes complained that the company was careless with Covid 19
protocols.

               ANSWER:       Agri-Star states that Fuentes made a complaint, but denies the

merits of any allegations purported by Fuentes. Agri-Star denies the remaining allegations

of Paragraph 20.

               21.    The company, its agents, and particularly, Amber Santoyo, treated Fuentes
very harshly, even denying her bathroom breaks for significant amounts of time on or about May
18, and May 19, 2020.

               ANSWER:       Denied.

                22.     The company, its agents, and Santoyo also unfairly denied Fuentes leave
to attend to her child, who needed eight stitches. Her bleeding child was brought to the plant
before she was allowed to leave. Fuentes has observed the company treat male and non-Hispanic
employees more leniently regarding family leave.

               ANSWER:       Denied.

      COUNT I: VIOLATION OF IOWA CODE CHAPTER 216.6 AND TITLE VII

               23.      From January to June of 2020, Fuentes was a Guatemalan female
authorized to work in the United States.

               ANSWER:       Admitted upon information and belief.

               24.    Fuentes incorporates paragraphs 9-22 from above.

               ANSWER:       Agri-Star incorporates its Answers to the foregoing

paragraphs as though fully set forth herein.

                25.    While employed at Agri Star, Defendant maintained a hostile work
environment where racial and gender animus were directed at Fuentes based upon her national
origin, race, and gender. The discrimination negatively affected Fuentes terms and conditions of
employment.

               ANSWER:       Denied.




{03071554.DOCX}                     5
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 5 of 11
                26.    Defendant discriminated against Fuentes based upon her gender, race, and
national origin, ultimately forcing her to resign when she could no longer take the mistreatment.
Defendant constructively discharged Fuentes.

               ANSWER:        Denied.

               27.    As a result of Defendants’ actions, Plaintiff has suffered and will continue
to suffer damages including, but not limited to, mental and emotional harm and anguish,
humiliation, embarrassment, and loss of enjoyment of life.

               ANSWER:        Denied.

               28.    Fuentes alleges that Agri Star’s discrimination was intentional, and done
with malice or reckless indifference to Fuentes’ rights.

               ANSWER:        Denied.

               WHEREFORE, Plaintiff prays for the following relief:

               a)     That Plaintiff be awarded compensatory damages;
               b)     That Plaintiff be made whole by providing her compensation for past and
                      future mental and emotional harm and anguish, and other affirmative
                      relief;
               c)     That Plaintiff be awarded punitive damages to deter Agri Star’s intentional
                      discrimination;
               d)     That Plaintiff be awarded reasonable attorneys’ fees and costs incurred in
                      prosecuting this action;
               e)     That Plaintiff be awarded such additional and further relief as is just and
                      proper.

               ANSWER: Agri-Star denies that Plaintiff is entitled to the relief requested in

this unnumbered paragraph.

                         COUNT II: WRONGFUL TERMINATION

              29.     Plaintiff incorporates paragraphs 9-22. Plaintiff was constructively
discharged by Agri Star.

               ANSWER:        Agri-Star incorporates its Answers to the foregoing

paragraphs as though fully set forth herein, and denies the remaining allegations of

Paragraph 29.


{03071554.DOCX}                     6
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 6 of 11
                30.    Plaintiffs termination was the result of discrimination, as listed in Count I,
and in part, due to Fuentes’ complaints about safety conditions (Covid 19, gloves), working
conditions (heavy labor, bathroom breaks), and the company’s failure to follow U.S. immigration
laws.

               ANSWER:         Denied.

               31.     Fuentes’ constructive discharge was in violation of public policy.

               ANSWER:         Denied.

               32.    As a result of Defendants’ actions, Plaintiff has suffered and will continue
to suffer damages including, but not limited to, mental and emotional harm and anguish,
humiliation, embarrassment, and loss of enjoyment of life.

               ANSWER:         Denied.

               WHEREFORE, Plaintiff prays for the following relief:

               a)      That Plaintiff be awarded compensatory damages;
               b)      That Plaintiff be made whole by providing her compensation for past and
                       future mental and emotional harm and anguish, and other affirmative
                       relief;
               c)      That Plaintiff be awarded punitive damages to deter Agri Star’s .
                       intentional misconduct;
               d)      That Plaintiff be awarded reasonable attorneys’ fees and costs incurred in
                       prosecuting this action;
               e)      That Plaintiff be awarded such additional and further relief as is just and
                       proper.

               ANSWER:         Agri-Star denies that Plaintiff is entitled to the relief requested

in this unnumbered paragraph.

         COUNT III: NEGLIGENT RETENTION OF ABUSIVE SUPERVISOR,
                            AMBER SANTOYO

               33.     Fuentes incorporates paragraphs 9-22 from above.

               ANSWER:         Agri-Star incorporates its Answers to the foregoing

paragraphs as though fully set forth herein.

               34.     Agri Star owed Fuentes a duty to maintain a safe working environment.


{03071554.DOCX}                     7
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 7 of 11
               ANSWER:        Denied.

             35.      Agri Star knew of Amber Santoyo’s abusive behavior towards Agri Star
employees and ratified her behavior. Agri Star failed to reprimand or stop Santoyo’s behavior.

               ANSWER:        Denied.

               36.     As a result of Defendants’ actions, Plaintiff foreseeably suffered and will
continue to suffer damages including, but not limited to, mental and emotional harm and
anguish, humiliation, embarrassment, and loss of enjoyment of life.

               ANSWER:        Denied.

               WHEREFORE, Plaintiff prays for the following relief:

               a)      That Plaintiff be awarded compensatory damages;
               b)      That Plaintiff be made whole by providing her compensation for past and
                       future mental and emotional harm and anguish, and other affirmative
                       relief;
               c)      That Plaintiff be awarded punitive damages;
               d)      That Plaintiff be awarded reasonable attorneys’ fees and costs incurred in
                       prosecuting this action;
               e)      That Plaintiff be awarded such additional and further relief as is just and
                       proper.

               ANSWER:        Agri-Star denies that Plaintiff is entitled to the relief requested

in this unnumbered paragraph.

        COUNT IV: INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

               37.     Plaintiff incorporates paragraphs 9-22 from above.

               ANSWER:        Agri-Star incorporates its Answers to the foregoing

paragraphs as though fully set forth herein.

              38.    Agri Star knew of and ratified the abusive conduct and discrimination by
supervisory employees towards Agri Star’s employees, including Fuentes.

               ANSWER:        Denied.




{03071554.DOCX}                     8
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 8 of 11
               39.     Santoyo and Agri Star’s conduct was outrageous and intended to cause
emotional distress to Fuentes (or at a minimum acted with reckless disregard of the probability of
causing emotional distress).

               ANSWER:        Denied.

               40.    Fuentes suffered severe and/or extreme emotional distress, caused by Agri
Star’s outrageous conduct.

               ANSWER:        Denied.

               41.     As a result of Defendants’ actions, Plaintiff foreseeably suffered and will
continue to suffer damages including, but not limited to, mental and emotional harm and
anguish, humiliation, embarrassment, and loss of enjoyment of life.

               ANSWER:        Denied.

               WHEREFORE, Plaintiff prays for the following relief:

               a)      That Plaintiff be awarded compensatory damages;
               b)      That Plaintiff be made whole by providing her compensation for past and
                       future mental and emotional harm and anguish, and other affirmative
                       relief;
               c)      That Plaintiff be awarded punitive damages;
               d)      That Plaintiff be awarded reasonable attorneys’ fees and costs incurred in
                       prosecuting this action;
               e)      That Plaintiff be awarded such additional and further relief as is just and
                       proper.

               ANSWER:        Agri-Star denies that Plaintiff is entitled to the relief requested

in this unnumbered paragraph.

               Any remaining allegations not specifically admitted are denied.

                                   AGRI-STAR’S DEFENSES

               Agri-Star asserts the following defenses to Plaintiffs’ Petition. This case is in its

early stages, and Agri-Star thus expressly reserves its right to supplement these defenses as

provided under the Federal Rules of Civil Procedure.

       1.      Plaintiff has failed to state a claim upon which relief can be granted.


{03071554.DOCX}                     9
        Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 9 of 11
       2.        Plaintiff cannot meet the elements of proof for her claims.

       3.        Plaintiff’s claims are time barred in whole or in part by the applicable statute of

limitations.

       4.        Plaintiff has failed to exhaust her administrative remedies against Agri-Star.

       5.        To the extent Plaintiff has sustained any damages, which Agri-Star denies, she has

failed to mitigate those damages.

       6.        Agri-Star’s actions towards Plaintiff were at all times based on legitimate, non-

discriminatory business reasons.

       7.        Agri-Star maintains and enforces policies prohibiting discrimination and

retaliation and make good faith efforts to prevent discrimination and retaliation from occurring in

the workplace.

       8.        Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches,

waiver, unclean hands, or estoppel. Agri-Star did not act in willful disregarding of the

requirements of any law.

       9.        To the extent Agri-Star made any decisions, it would have made the same

decision regardless of Plaintiff’s membership in any protected class.

       10.       Any action or admission on the part of Agri-Star occurred in good faith, and Agri-

Star reasonably believed it was not discriminating or retaliating against Plaintiff in any way.

       11.       Plaintiff’s claim for punitive damages is barred or limited under the Constitutions

of the United States and Iowa, and under the statutes of Iowa.

       WHEREFORE, Agri-Star respectfully requests that Plaintiff’s Petition and Jury demand

be dismissed with prejudice in its entirety, for entry of judgment in Agri-Star’s favor on all



{03071554.DOCX}                    10
       Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 10 of 11
claims, awarding Agri-Star the costs of this action, and for such other and further relief as the

Court finds just and appropriate.


Dated: June 14, 2021                                    /s/ Joseph W. Younker
                                                        JOSEPH W. YOUNKER (#AT008668)
                                                                Direct Dial: (319) 358-5569
                                                                Email: jyounker@bradleyriley.com
                                                        RYAN S. FISHER (#AT0012673)
                                                                Direct Dial: (319) 861-8770
                                                                Email: rfisher@bradleyriley.com
                                                                of
                                                        BRADLEY & RILEY PC
                                                        Tower Place
                                                        One South Gilbert Street
                                                        Iowa City, IA 52240-391
                                                        Phone: (319) 466-1511
                                                        Fax: (319) 358-5560

                                                        Attorneys for the Defendant,
                                                        Agri-Star Meat and Poultry, LLC

Copy to:

Dan Vondra
Vondra Law Office PLC
745 Community Dr., Unit C
North Liberty, IA 52317

Attorneys for Plaintiff,
Karen Fuentes

         CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of this
document was served upon the persons listed on this
document at the addresses indicated by CM/ECF electronic
notification or by enclosing the same in an envelope with
postage fully paid and by depositing said envelope in a
United States Post Office depository this 14th day of
JUNE, 2021. I declare under penalty of perjury that the
foregoing is true and correct.


                            /s/ Janet Privratsky



{03071554.DOCX}                    11
       Case 2:21-cv-01010-KEM Document 6 Filed 06/14/21 Page 11 of 11
